Order, Supreme Court, New York County (William Davis, J.), entered on or about January 16, 1996, which denied defendant and third-party plaintiff Fitness Source’s motion for summary judgment dismissing the complaint and all cross claims against it, unanimously affirmed, without costs.
Summary judgment was properly denied, there being an issue of fact as to whether Fitness Source negligently repaired the treadmill in question eight months before plaintiff’s accident, and whether such negligence, if any, caused the treadmill to suddenly speed up, throwing plaintiff off the machine. Further, issues of fact remain as to whether Fitness Source may have assumed a duty to service the treadmill or to warn the other defendants not to use it (see, Kingston v City of New York, 228 AD2d 343). Concur—Milonas, J. P., Nardelli, Williams and Andrias, JJ.